SUMMARY ORDER
Plaintiff-appellant Sean Felder appeals pro se from a September 12, 2006 order of the District Court granting summary judgment in favor of defendant-appellee McRo-berts Protective Agency and dismissing Felder’s complaint with prejudice. Felder alleges that defendant-appellee, his former employer, unlawfully terminated his employment and otherwise discriminated against him on the basis of race. We assume the parties’ familiarity with the facts and the procedural history of the case.
We review a district court’s grant of summary judgment de novo, construing the evidence in the record in the light most favorable to the appellant and drawing all inferences in the appellant’s favor. See, e.g., Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir.2005). Reviewing the record and the relevant law, we detect no error in the District Court’s September 12, 2006 order or the Magistrate Judge’s August 3, 2006 report and recommendation.
Accordingly, we AFFIRM the judgment of the District Court, substantially for the reasons stated in the District Court’s September 12, 2006 order and the Magistrate Judge’s August 3, 2006 report and recommendation.